UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2164


In Re:   GERALD FELTON,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (5:93-cr-00123-F-1)


Submitted:   January 4, 2013                 Decided:   January 11, 2013


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gerald Felton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gerald     Felton   petitions   for   a   writ    of   mandamus,

alleging that the district court has unduly delayed in ruling on

his motion under Fed. R. Civ. P. 60(b).             He seeks an order from

this court directing the district court to act.                  We find that

the present record does not reveal undue delay in the district

court.        Accordingly, we deny the mandamus petition.              We deny

leave    to    proceed    in   forma   pauperis   and   dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               PETITION DENIED




                                        2